— Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered March 28, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The officers’ viewing of defendant’s arrest photograph several days prior to trial was proper preparation for trial and not an identification procedure, and did not taint the subsequent in-court identifications, given that defendant had already been identified by them at the time of arrest (People v Herner, 85 NY2d 877).
Concur — Rosenberger, J. P., Ellerin, Nardelli and Wallach, JJ.